                   R   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE Northern
                                NORTHERN District of California
                                              DISTRICT     OF ILLINOIS
                             SAN FRANCISCO
                                   CHICAGO DIVISION



   IN RE: BENJAMIN
          FULGENCIORUIZ
                    ARELLANO

   CASE NO. 3-17-BK-30506
            1-15-BK-27163

   CLAIM: 3#5


                NOTICE OF CHANGE OF ADDRESS BY A CREDITOR


       COMES NOW, Citibank, N.A.
       hereby request the Trustee payment address on its claim for the above
       mentioned case be changed from the following address:
                                        Citibank, N.A.
                                      Payment   Center
                                       Payment Center
                                      4740
                                       4740121st  Street
                                            121st Street
                                  Urbandale  IA50323
                                   Urbandale IA 50323
         To the new address below:
                                         Citibank, N.A.
                           6716 Grade
                              6716 GradeLn
                                         LnBlg
                                            Blg 9 STE
                                                  STE910-PY
                                                       910-PY  DEPT
                                                             DEPT
                                   Louisville
                                    Louisville KY  40213-3439
                                               KY 40213-3439


       This address change pertains to Trustee payments only for this claim filed by
       the Creditor.

  /s/ Bruce
  /s/ Katheryn
            JobeMagaha                                                Date: 3/6/2019
                                                                            06/01/2017
  Katheryn
  Bruce  JobeE. Magaha
  Telephone: (425)  242-7100
              (864) 248-8725




Case: 17-30506    Doc# 71       Filed: 03/13/19    Entered: 03/13/19 07:09:57      Page 1 of 1
